Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 This office Action is in response to the correspondence on 02/22/2022. Claims 1, 3-8, 10-15 and 17-23 are pending in the application, with claims 1, 8, and 15 being the independent claims
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-8, 10-15 and 17-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claims 1 and 8, there is no teaching, suggestion, or motivation for combination in the prior art to that “ convert the AC voltage signal associated with the electric power at the power generation voltage level to a VFD voltage signal at a VFD voltage level, wherein a level of harmonics in a VFD current waveform included in the VFD voltage signal at the VFD voltage level is mitigated based on the plurality of phase changing sinusoidal signals applied to the AC voltage signal to convert the AC voltage signal to the VFD voltage signal, and drive an electric motor to control an 
With respect to independent claim 15, there is no teaching, suggestion, or motivation for combination in the prior art to that " convert the AC voltage signal associated with the electric power at the power generation voltage level to a VFD voltage signal at a VFD voltage level, wherein a level of harmonics in a VFD current waveform included in the VFD voltage signal at the VFD voltage level is mitigated based on the plurality of phase changing sinusoidal signals applied to the AC voltage signal to convert the AC voltage signal to the VFD voltage signal, and the VFD voltage level is a voltage level that is required to drive the electric motor, and drive a corresponding electric motor from a plurality of electric motors to control an operation of each corresponding electric motor and a corresponding hydraulic pump from a plurality of hydraulic pumps with the mitigated level of harmonics included in the VFD current waveform of the electric power at the VFD voltage level. control operation of a plurality of auxiliary systems based on electric power at the at an auxiliary voltage level distributed from the power distribution trailer, wherein the electric power at the auxiliary voltage level enables the plurality of auxiliary systems to operate." as recited in amended independent claim 15.

Since the independent claims 1, 8 and 15 is allowable and hence thier dependent claims are also allowable.


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846